751 P.2d 784 (1988)
305 Or. 330
STATE of Oregon, Petitioner On Review,
v.
Johnathon Emory ADAMS, Respondent On Review.
TC 85-1524; CA A36090; SC S33048.
Supreme Court of Oregon.
Argued and Submitted January 21, 1987.
Decided March 15, 1988.
Margaret E. Rabin, Asst. Atty. Gen., Salem, argued the cause and filed the petition for petitioner on review. With her on the petition for review was Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Claudia E. Browne, Grants Pass, argued the cause for respondent on review.
Before PETERSON, C.J., and LENT, LINDE, CAMPBELL, CARSON and JONES, JJ.
Affirmed by an equally divided court.